ORDER
Upon consideration of plaintiffs’ motion to dismiss defendants’ petition for discretionary review, it appearing to the Court from the attachments to the motion that plaintiffs and defendants have compromised and settled all matters in controversy between them and that the motion should be allowed;
Now, Therefore, It Is Ordered, Adjudged And Decreed that plaintiffs’ motion to dismiss defendants’ petition for discretionary review as moot be, and hereby is, allowed and defendants petition for discretionary review is dismissed.
By order of the Court in Conference, this 7th day of September, 1994.
s/Parker. J.
For the Court